           Case 3:20-cr-03331-DMS Document 49-1 Filed 06/30/21 PageID.149 Page 1 of 1


Bernadette-Jane Borja

From:              Scott, Andrea (USMS) <on behalf of CAS Releases

To:                Bernadette-Jane Borja
Sent:              Wednesday, June 30, 2021 2:39 PM
Subject:           Read: Abstract _ 20CR3331 Leon


Your message

 To: CAS Releases
 Subject: Abstract _ 20CR3331 Leon
 Sent: Wednesday, June 30, 2021 2:36:54 PM (UTC-08:00) Pacific Time (US & Canada)

was read on Wednesday, June 30, 2021 2:39:12 PM (UTC-08:00) Pacific Time (US & Canada).




                                                        1
